United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0634
Issued: June 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2016 appellant filed a timely appeal from a September 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability beginning May 21, 2015 causally related to his December 27, 2013 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the September 2, 2015 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On January 3, 2014 appellant, then a 33-year-old instrument mechanic leader, filed a
traumatic injury claim (Form CA-1) alleging that on December 27, 2013, while working light
duty, he bent down to move a box and experienced sharp pain in his low back, groin, and knee
when he stood up. He noted that he had a preexisting left knee condition and had undergone
multiple knee surgeries. OWCP accepted appellant’s claim for left knee sprain and left knee
anterior cruciate ligament (ACL) tear. Appellant received wage-loss compensation on the
supplemental rolls for disability.
Appellant continued to receive medical treatment. On August 25, 2014 he underwent
authorized left knee arthroscopic ACL reconstruction. Appellant stopped work and received
compensation on the supplemental rolls from August 25 to October 5, 2014. On October 6, 2014
he returned to full-time modified duty as an instrument mechanic leader.
Appellant continued to seek medical treatment. In a May 19, 2015 report, Dr. Ronald G.
Hayter, a Board-certified orthopedic surgeon, related appellant’s complaints of worsening left
knee and low back pain, which limited his ability to work. On examination of appellant’s left
knee, he observed trace effusion with a ballotable patella. Ligament examination revealed
negative subluxation and negative Lachman’s, drawer, and pivot shift tests. Dr. Hayter reported
pain with varus stress and lateral joint line tenderness. Examination of appellant’s back revealed
a postural abnormality, a small degree of posterior paraspinal muscle spasm that was palpable in
the lumbar paraspinal musculature with associated tenderness, and decreased flexion of the hip
on the affected side. Dr. Hayter also observed tenderness to palpation along the course of the
sciatic notch. He related that an x-ray of the left knee revealed minimal degenerative joint
disease (DJD) and an x-ray of the lumbar spine demonstrated degenerative joint and disc disease
and significant narrowing of neural foramina at L4-L5 and L5-S1 due to facet arthritis.
Dr. Hayter diagnosed status post lateral meniscus allograft, status post ACL, and lumbar DJD.
He opined that, based on appellant’s history, physical examination, and appropriate tests, left
knee arthroscopy would aid in both diagnosis and treatment. Dr. Hayter submitted a worksheet
which indicated diagnoses of lateral tear of appellant’s meniscus, degenerative disc disease of the
lumbar spine with sciatica, and ACL. He noted that appellant should not work.
In a handwritten May 19, 2015 prescription note, Dr. Hayter indicated that appellant was
“off work due to left knee scheduled for knee surgery.”
Appellant stopped work and submitted a request for leave without pay dated
May 21, 2015.3
On May 27, 2015 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period May 21 to 31, 2015. He indicated that he was out of work waiting for authorization
for surgery. Appellant submitted additional wage-loss compensation claims for continuing
disability.
3

In a May 21, 2015 memorandum, Victor M. Alas, a compensation specialist, noted that appellant had been
placed on compensation effective 7:00 p.m. on May 22, 2015 and continuing. The record does not reflect that
appellant received FECA wage-loss compensation as of May 22, 2015.

2

By letter dated June 11, 2015, OWCP advised appellant that the evidence submitted was
insufficient to establish his recurrence of disability claim. It requested that he respond to the
attached questionnaire and provide a narrative medical report with a physician’s opinion
supported by medical rationale explaining why he was unable to work modified duty due to his
original employment injury. Appellant was afforded 30 days to submit this additional evidence.
On June 29, 2015 OWCP received appellant’s completed questionnaire. Appellant
indicated that there was no specific injury that caused his recurrence of injury, but his knee just
started hurting more. He described his work activities as walking, getting in and out of carts to
service equipment, and repairing equipment. Appellant related his belief that his knee never
completely healed and was still causing pain and inflammation.
In a July 1, 2015 report, Dr. Hayter related appellant’s complaints of pain in his left knee
and low back and reviewed appellant’s previous left knee surgeries, which included a lateral
meniscus allograft in November 2013 and ACL reconstruction in August 2014. Upon
examination, he observed effusion in the knee, pulled ligaments, and good range of motion.
Dr. Hayter reported that lateral symptoms were suggestive of possible lateral meniscal tear or
disruption of his allograft. He administered an injection to appellant’s left knee and
recommended arthroscopy of the left knee.
On July 21, 2015 appellant requested authorization for left knee arthroscopic surgery.
In a July 23, 2015 form, appellant indicated that on December 27, 2013 he tore his left
knee ACL at work and had surgery to repair it on August 25, 2014. He related that on
approximately March 12, 2015 his knee started hurting when he tried to bend it. Appellant went
to his doctor who recommended that he return to the surgeon who performed his left knee
surgery because there was a screw that needed to be removed. He reported that the surgeon
confirmed that he had excessive scar tissue from the ACL surgery and needed the screw
removed. Appellant noted that the surgeon took him off work and advised him that he could not
return to work until after the surgery.
In a handwritten July 23, 2015 prescription note, Dr. Hayter indicated that appellant was
“unable to work due to mechanical instability in left knee due to torn cartilage.”
In a decision dated July 27, 2015, OWCP denied appellant’s recurrence of disability
claim. It found that the evidence submitted was insufficient to establish that his accepted left
knee injury had worsened to the extent that he was unable to continue to work his modified
position. OWCP also denied appellant’s request for authorization for arthroscopic surgery on his
left knee because the medical evidence failed to establish that the surgery was medically
necessary to treat his December 27, 2013 work injury.
On August 24, 2015 OWCP received appellant’s reconsideration request.
In an August 19, 2015 letter, Dr. Hayter reviewed appellant’s medical history regarding
his left knee condition, including the various surgeries he had undergone. He reported that
during a May 19, 2015 examination appellant described difficulty standing and walking because
of pain in his knee and leg. Dr. Hayter observed limited range of motion, secondary to pain,
lateral joint line tenderness, and positive McMurray’s test findings in the lateral compartment of
3

the knee. He reported that at the time of the examination he believed that appellant either had
worsening of his arthritis in the knee or some type of disruption or failure of his meniscal
allograft. Dr. Hayter recommended that appellant not return to work in an effort to control his
symptoms and limit further damage to his knee and arthroscopy of his left knee. He opined that
appellant did not sustain a new injury, but that the most likely explanation for his symptoms was
either progression of degenerative arthritis in his left knee, which was related to his original
injury causing a lateral meniscal tear and cruciate ligament tear, or possible failure of the
meniscal allograft. Dr. Hayter explained that appellant needed diagnostic arthroscopy to identify
the source of his symptoms.
Appellant also resubmitted Dr. Hayter’s July 21, 2013 medical report.
By decision dated September 2, 2015, OWCP denied modification of the July 27, 2015
decision. It found that the evidence was insufficient to establish that appellant was unable to
work modified duty as a result of his December 27, 2013 employment injury.4
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he cannot perform the limited-duty position. As part of this
burden, the employee must show either a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty requirements.6 This burden
includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that the disabling condition is
causally related to employment factors and supports that conclusion with sound medical
reasoning.7

4

OWCP did not reconsider the issue of authorization for arthroscopic surgery. Thus, it is not before the Board on
this appeal. See 20 C.F.R. § 501.2(c).
5

20 C.F.R. § 10.5(x).

6

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
7

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138 (1982). Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (January 2013).

4

ANALYSIS
OWCP found that on December 27, 2013 appellant sustained a work-related left knee
sprain and left knee ACL tear. On August 25, 2014 appellant underwent authorized left knee
surgery and stopped work. He returned to modified duty on October 6, 2014. On May 21, 2015
appellant stopped work again and filed claims for wage-loss compensation. In decisions dated
July 27 and September 2, 2015, OWCP denied his claim for recurrence of disability. The Board
finds that appellant has failed to establish a recurrence of disability beginning May 21, 2015
causally related to his December 27, 2013 employment injury.
Appellant alleged that his physician took him off work due to his original injury.
Accordingly, he must submit evidence sufficient to demonstrate a change in the nature and
extent of his accepted condition such that he could no longer perform the light-duty assignment.8
Appellant submitted various reports dated May 19 to August 19, 2015 from Dr. Hayter. In a
July 23, 2015 prescription note, Dr. Hayter opined that appellant was unable to work “due to
mechanical instability in left knee due to torn cartilage.” He further explained in an August 19,
2015 letter that the most likely explanation for appellant’s symptoms was either progression of
degenerative arthritis in his left knee, which was related to his original injury, or possible failure
of the meniscal allograft surgery.
Although Dr. Hayter provided an opinion regarding appellant’s ability to work, the Board
finds that he did not sufficiently explain, with sound medical reasoning, how the December 27,
2013 work injury disabled appellant for work on and after May 21, 2015. Dr. Hayter reported
that appellant could not work due to scheduled left knee surgery and mechanical instability due
to a torn cartilage. He failed to provide an explanation, based on objective evidence, as to how
appellant’s left knee condition had worsened in less than a year to the extent that he could no
longer perform his modified-duty job assignment.9 Furthermore, the Board notes that Dr. Hayter
attributed appellant’s current symptoms to either a progression of his degenerative arthritis,
which is not an accepted condition, or possible failure of his left knee surgery. Dr. Hayter did
not provide a definitive opinion on the cause of appellant’s current condition nor a fullyrationalized explanation as to why appellant was disabled beginning May 21, 2015 as a result of
his accepted left knee injury.10
In his August 19, 2015 report, Dr. Hayter explained that he recommended appellant not
return to work to control his symptoms and limit further damage to his left knee. It is well
established that the possibility of future injury or disability is not a basis for payment of
compensation.11

8

Supra note 4.

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

The Board has found that medical opinions that are speculative or equivocal in nature are of diminished
probative value. See D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).
11

L.J., Docket No. 15-0188 (issued March 25, 2016).

5

The Board finds, therefore, that appellant failed to submit rationalized medical evidence
establishing that his disability on May 21, 2015 was causally related to his December 27, 2013
employment injury.
On appeal appellant explains that after he went back to work following the surgery he
continued to experience left knee pain and decreased range of motion. He asserts that these
symptoms were evidence of a worsening of his condition. The issue of whether a claimant’s
inability to work is related to an accepted condition, however, is a medical question that must be
established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that
conclusion with sound medical reasoning.12 As noted above, appellant did not submit
sufficiently rationalized medical evidence to establish that he sustained a recurrence of disability
beginning May 21, 2015 causally related to his accepted December 27, 2013 employment injury.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability beginning May 21, 2015 causally related to the December 27, 2013 employment
injury.

12

Sandra D. Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the September 2, 2015 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: June 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

